3:18-cv-03297-RM-TSH # 1   Page 1 of 7                                    E-FILED
                                         Tuesday, 20 November, 2018 03:35:06 PM
                                                     Clerk, U.S. District Court, ILCD




                                          18-3297
3:18-cv-03297-RM-TSH # 1   Page 2 of 7
3:18-cv-03297-RM-TSH # 1   Page 3 of 7
3:18-cv-03297-RM-TSH # 1   Page 4 of 7
3:18-cv-03297-RM-TSH # 1   Page 5 of 7
3:18-cv-03297-RM-TSH # 1   Page 6 of 7
3:18-cv-03297-RM-TSH # 1   Page 7 of 7
